OPINION OF THE COURT
Memorandum.
Order and judgment in favor of plaintiff unanimously reversed, without costs, judgment vacated and motion denied. Order denying defendant’s motion unanimously reversed, with $10 costs, motion granted and complaint dismissed.
In view of the unconditional terms contained in the separation agreement, signed by plaintiff and incorporated by reference into the judgment of divorce, plaintiff has failed to demonstrate any right, title or interest to the *650bank account in question and has failed to set forth a viable claim for damage as a result of the actions of the bank.
Buschmann, J. P., Jones and Kunzeman, JJ., concur.